Citation Nr: 1642568	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date than December 20, 2010, for additional compensation benefits for your dependent spouse.  

2.  Entitlement to a higher initial rating in excess of 10 percent for aphasia, residuals of thrombotic stroke, due to diabetes mellitus type II (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and January 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, awarded additional compensation for the Veteran's spouse as a dependent, effective December 20, 2010, and granted service connection for aphasia, residual thrombotic stroke (herein aphasia), with an initial 10 percent rating assigned, effective November 19, 2012.  

In February 2015, the Veteran withdrew his request for a hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. §§ 20.702, 20.704(d) (2015). 

The issue of entitlement to a higher initial rating for aphasia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2004 rating decision, a combined disability rating of 40 percent was granted, effective May 12, 2002.  

2.  In a November 2004 notice letter, the Veteran was informed that he was being paid as a single veteran with no dependents and that before he could be paid additional benefits for his dependents, he needed to send in a VA-Form 21-686c, "Declaration of Status of Dependents".  A response to this letter was not received within one year of notification.

3.  In March 2012, the Veteran filed a new claim for an increased rating for service-connected peripheral neuropathy.  
4.  An August 2012 rating decision granted increased ratings such that the new combined disability rating of 60 percent was assigned, effective December 20, 2010.  

5.  An August 2012 notice letter informed the Veteran that he was being paid as a single veteran with no dependents and that before he could be paid additional benefits for his dependents he needed to send in a VA-Form 21-686c, "Declaration of Status of Dependents."  

6.  In September 2012, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, in which he identified his wife by name and social security number and listed the month and date of their marriage.  

7.  In an October 2012 decision, the Veteran's wife was added as a dependent, effective December 20, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 20, 2012, for the addition of the Veteran's spouse as his dependent, have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111(a) (West 2014); 38 C.F.R. §§ 3.3, 3.4, 3.31, 3.204, 3.217, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the last of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401 (b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

Under 38 U.S.C.A. § 5101 (a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151 (a).  The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 
38 U.S.C.A. § 501. 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  38 U.S.C.A. § 5101 (c)(1).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application. 
38 U.S.C.A. § 5102 (b).  If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C.A. § 5102 (c).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107 (a). 

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of rating action.  Id.  Dependent compensation benefits were ultimately awarded to the appellant in Sharp on the effective date of the applicable rating increase.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

The Veteran submitted a copy of his marriage certificate that was received by VA in May 2003 noting that he had been married in May 1969.  He also noted on his May 2003 VA-Form 21-526, "Veterans Application for Compensation or Pension," that he was married in May 1969 and included his spouse's name and social security number as well as the place of their marriage.  In an August 2003 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent disability rating.  That was the only service connected disability and his combined rating was thus 20 percent.  

A November 2004 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities, which resulted in a combined disability rating of 40 percent, made effective May 12, 2002.  As such, the Veteran was eligible for additional compensation based on any dependents as of that date. 

Notice provided to the Veteran concurrent with that November 2004 decision included information regarding dependents and additional benefits.  It instructed the Veteran to provide a declaration of status of dependents to warrant additional compensation.  The Veteran did not reply to this notice, nor did he submit a declaration of status of dependents within one year of the November 2004 letter. 
In March 2012, the Veteran filed a new claim for an increased rating for service-connected peripheral neuropathy.  An August 2012 rating decision granted increased ratings such that the new combined disability rating of 60 percent was assigned, effective December 20, 2010.  The August 2012 notice letter informed the Veteran that he was being paid as a single veteran with no dependents and that before he could be paid additional benefits for his dependents he needed to send in a VA-Form 21-686c, "Declaration of Status of Dependents."  

In September 2012, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents, in which he identified his wife by name and social security number and listed the place and date of their marriage.  In an October 2012 decision, the Veteran's wife was added as a dependent, effective December 20, 2010.  

The Veteran contends that he should be granted an earlier effective date for dependency benefits for his spouse since he provided information regarding their marriage in May 2003.  After consideration of the facts of the case, the Board finds that the assignment of the effective date of December 20, 2010, for grant of additional VA compensation for the Veteran's dependent spouse was proper.  

It is true that the Veteran first became eligible for dependency benefits May 12, 2002, the date his combined disability rating was not less than 30 percent.  See 
38 U.S.C.A. § 1115 (2); 38 C.F.R. § 3.4 (b) (2).  The Veteran contends that the effective date for the receipt of compensation for his dependent spouse should be in May 2003, based on the submission of his marriage certificate and information regarding his wife and marriage in the VA Form 21-526 as well as the fact that he was eligible for the receipt of additional compensation for dependents based on the assignment of a 30 percent combined rating at that time. 

However, although the Veteran had earlier submitted the information regarding his wife and marriage in 2003, the RO asked the Veteran to submit additional information in response to the November 2004 notice letter, specifically VA Form 21-686c, Declaration of Status of Dependents, but did not receive such information within one year of the date of notice.  Thus, even though May 1969 was the date of his marriage and May 2002 was the effective date of the qualifying disability rating under 38 C.F.R. § 3.401 (b)(3), the RO did not receive requested information from the Veteran verifying dependent status, within a year of notification of the rating action awarding the qualifying percentage, which was needed in order to award the Veteran the additional compensation. 

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits, and if requested information necessary to complete an application for benefits is not received by the Secretary within one year from the date such notice, no benefit may be paid.  See 38 U.S.C.A. §§ 501, 5102(c).  At the time of the November 2004 rating decision that awarded a combined 40 percent rating, the RO had no verification that the Veteran's marriage was still ongoing, as indicated by November 2004 letter noting that VA was paying the Veteran as a single veteran with no dependents.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) [the status of dependents can be "ever changing"].  In fact, it was not until the Veteran submitted VA Form 21-686c that VA was informed that the Veteran was still in fact married to the same person.  

Accordingly, an effective date prior to December 20, 2010, is not warranted. 

The Court in Sharp noted that there is no freestanding claim for dependency benefits; rather, the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement.  Sharp, 23 Vet. App. at 276.  The Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation and all that is required is that the proof of dependents be submitted within one year of the notice of rating action.  Id.  When discussing its reasoning, in Sharp, the Court noted that it was mindful of the role of finality in decisions regarding additional compensation for benefits but added that the status of dependents can be ever changing.  Id.   

The Board finds that the Court's holding in Sharp is applicable to this case.  As the Board has already discussed, proof of dependent status was not received within one year of the issuance of the November 2004 rating decision, which established initial eligibility to compensation for dependents.  Thus, an earlier effective date for dependent compensation cannot be established based on the November 2004 rating action.  

The Board does acknowledge that the Veteran had previously submitted a copy of his marriage certificate in May 2003 and that he noted that he was married on his May 2003 claim for disability benefits, which was ultimately granted , effective May 12, 2002.  However, as 38 U.S.C.A. § 5110 (f) specifically indicates, "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action."  In view of the foregoing, the Veteran's claim for an effective date earlier than December 20, 2010, cannot be granted.  Therefore, the claim is denied.  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2012.  

Regarding the duty to assist, the RO has made reasonable efforts to assist the Veteran.  The documents submitted by the Veteran have been associated with the claims file.  He has not identified any outstanding evidence that is pertinent to the claim. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 
ORDER

Entitlement to an effective date earlier than December 20, 2010, for additional compensation benefits for your dependent spouse, is denied.


REMAND

Regarding the increased rating claim for service-connected aphasia, the Veteran identified relevant private treatment at Saint Louis University Hospital in August and September 2015 in an October 2015 statement.  The claims file does not include this evidence.  VA has a duty to obtain relevant records of private treatment.  
38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2015).

In addition, in a November 2015 VA Form 646, the Veteran's representative contends that a January 2014 VA examiner failed to identify and evaluate the correct nerves involved in the Veteran's service-connected disability.  Upon review, the Board has determined that at the very least, the VA examiner failed to explain his findings, namely that the only cranial nerve involved is cranial nerve I (olfactory).  Moreover, the examiner failed to discuss the Veteran's reported difficulty chewing, swallowing, speaking, and increased/decreased salivation.  

As such, the Board finds that a new VA examination is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, asking him to provide releases authorizing VA to obtain all records of private treatment at Saint Louis University Hospital referenced in the October 2015 statement.  Inform him that he may obtain and submit the evidence himself if he so desires.  
If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified neurologist to determine the current severity of the service-connected aphasia.  The examiner must review the claims file in conjunction with the examination.  All indicated testing should be conducted.

The examiner should report and comment on the severity of all symptoms and neurologic impairment resulting from the service-connected aphasia, residuals of thrombotic stroke.  The examiner should identify the nerve or nerves impaired, or seemingly impaired; indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and indicate whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  The examiner must explain why he or she has identified such nerve or nerves and not others.  If there is neurologic impairment that is not related to the service-connected disability, the examiner should so report and explain the basis for such findings.  

Finally, the examiner should comment as to functional impairment resulting from this disability.  An explanation for all opinions provided should be given.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


